Listing Report:Supplement No. 33 dated Jun 10, 2013 to Prospectus dated May 21, 2013 File pursuant to Rule 424(b)(3) Registration Statement Nos. 333-179941 and 333-179941-01 Prosper Funding LLC Borrower Payment Dependent Notes Prosper Marketplace, Inc. PMI Management Rights This Listing Report supplements the prospectus dated May 21, 2013 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") Prosper Funding LLC is currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated May 21, 2013 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. As described in the prospectus dated May 21, 2013, each Note will come attached with a PMI Management Right issued by Prosper Marketplace, Inc. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 799183 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an amount that equals or exceeds the minimum amount required for the loan to fund. Amount: Prosper Rating: A Listing Duration: 14 days Minimum Amount to Fund: Estimated loss*: 3.49% Term: 36 months Lender yield: 11.03% Borrower rate/APR: 12.03% / 14.86% Monthly payment: Lender servicing fee: 1.00% Effective Yield*: 10.61% Estimated return*: 7.12% * Estimated loss is the estimated principal loss on charge-offs. Effective yield is equal to the borrower interest rate: (i) minus the servicing fee rate, (ii) minus estimated uncollected interest on charge-offs, (iii) plus estimated collected late fees. Effective yield, Estimated loss and Estimated return are intended to represent the estimated average effective yield, loss and return, respectively, on a basket of loans with the same characteristics as this listing. All estimates are based on the historical performance of Prosper loans for borrowers with similar characteristics. The calculations of Effective yield, Estimated loss and Estimated return require significant assumptions about the repayment of loans, and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score (1-10): 6 First credit line: Feb-1998 Debt/Income ratio: 32% Credit score: 720-739 (Jun-2013) Inquiries last 6m: 1 Employment status: Employed Now delinquent: 0 Current / open credit lines: 17 / 17 Length of status: 13y 0m Amount delinquent: $0 Total credit lines: 47 Occupation: Other Public records last 12m / 10y: 0/ 0 Revolving credit balance: Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Bankcard utilization: 96% Homeownership: Yes Screen name: prudent-transparency637 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower's credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Debt consolidation Purpose of loan: To consolidate credit card debt. My financial situation: I have never defaulted on any of my loans even do I have a large amount of credit card debt. I am trying to consolidate my credit card debt in order to manage it easier. Information in the Description is not verified. Borrower Payment Dependent Notes Series 770565 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an amount that equals or exceeds the minimum amount required for the loan to fund. Amount: Prosper Rating: C Listing Duration: 14 days Minimum Amount to Fund: Estimated loss*: 6.49% Term: 60 months Lender yield: 18.14% Borrower rate/APR: 19.14% / 21.57% Monthly payment: Lender servicing fee: 1.00% Effective Yield*: 17.02% Estimated return*: 10.53% * Estimated loss is the estimated principal loss on charge-offs. Effective yield is equal to the borrower interest rate: (i) minus the servicing fee rate, (ii) minus estimated uncollected interest on charge-offs, (iii) plus estimated collected late fees. Effective yield, Estimated loss and Estimated return are intended to represent the estimated average effective yield, loss and return, respectively, on a basket of loans with the same characteristics as this listing. All estimates are based on the historical performance of Prosper loans for borrowers with similar characteristics. The calculations of Effective yield, Estimated loss and Estimated return require significant assumptions about the repayment of loans, and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score (1-10): 4 First credit line: Sep-1982 Debt/Income ratio: 18% Credit score: 720-739 (Jun-2013) Inquiries last 6m: 1 Employment status: Employed Now delinquent: 0 Current / open credit lines: 11 / 8 Length of status: 7y 4m Amount delinquent: $0 Total credit lines: 36 Occupation: Accountant/CPA Public records last 12m / 10y: 0/ 0 Revolving credit balance: Stated income: $100,000+ Delinquencies in last 7y: 4 Bankcard utilization: 73% Homeownership: Yes Screen name: thorough-listing447 Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower's credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Debt consolidation Purpose of loan: This loan will be used to My financial situation: I am a good candidate for this loan because Monthly net income: $
